Order, Supreme Court, New York County (Beverly Cohen, J.), entered April 20, 1993, which granted defendant-respondent’s motion for summary judgment dismissing the first cause of action, and denied plaintiffs cross motion for summary judgment as against defendant-respondent, unanimously affirmed, with costs.
There is no merit to plaintiffs claim that defendant Bank of New York fraudulently misrepresented the status of a State court action it was assigning to him in consideration of settling an action in Federal court. The transcript reveals that plaintiff, a sophisticated businessman represented by counsel, "agreed to assume any and all risks in connection with the assignment of this claim * * * [and was] relying on information received from his own personal sources”, and that defendant Bank made no representations or warranties "of any *17kind or nature whatsoever”. Since plaintiff failed to demonstrate fraud, it is unnecessary to determine whether his claim was timely. In any event, we have considered plaintiff’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Carro, Rosenberger, Ross and Asch, JJ.